
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


THE DIRECTV GROUP, INC.

AMENDED AND RESTATED EXECUTIVE OFFICER CASH BONUS PLAN
(as amended and restated effective June 5, 2007)


        1.    Purpose.    

        The purpose of The DIRECTV Group, Inc. Amended and Restated Executive
Officer Cash Bonus Plan is to promote the success of The DIRECTV Group, Inc., a
Delaware corporation, by (i) compensating and rewarding participating executives
with annual cash bonuses for the achievement of pre-established performance
goals and (ii) motivating such executives by giving them opportunities to
receive bonuses directly related to such performance. This Plan is intended to
provide bonuses that qualify as performance-based compensation within the
meaning of Section 162(m) of the Internal Revenue Code.

        2.    Definitions.    

        "Affiliates" means Subsidiaries of the Company and entities over which
the Company, directly or indirectly, has the power to direct or cause the
direction of the management and policies.

        "Award" means an award under this Plan of an opportunity to receive a
Bonus if the applicable Performance Target(s) are satisfied for the applicable
Plan Year.

        "Award Notice" means a notice in writing (delivered either in hard copy
or electronically) evidencing the grant of an Award under this Plan that has
been authorized by the Committee.

        "Base Salary" in respect of any Plan Year means the annual base salary
of a Participant from the Company and all Affiliates of the Company in effect at
the time Participant is selected to participate for that Plan Year, exclusive of
any commissions or other actual or imputed income from any Company-provided
benefits or perquisites, but prior to any reductions for salary deferred
pursuant to any deferred compensation plan or for contributions to a plan
qualifying under Section 401-K of the Code or contributions to a cafeteria plan
under Section 125 of the Code.

        "Beneficiary" means the person or persons designated by the Participant
to receive any Bonus that may become payable to the Participant following his or
her death. If no such designation of any beneficiary has been made, the
Beneficiary shall be the Participant's spouse, or, if the Participant does not
have a surviving spouse, the Participant's estate.

        "Board" means the Board of Directors of DIRECTV.

        "Bonus" means a cash payment under this Plan.

        "Business Criteria" means any one or a combination of the business
criteria set forth on Exhibit A hereto.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Committee" means the Compensation Committee of the Board.

        "Company" means DIRECTV and its Subsidiaries.

        "DIRECTV" means The DIRECTV Group, Inc., a Delaware corporation, and any
successor entity which shall have assumed the rights and obligations of this
Plan by operation of law or otherwise.

        "Executive" means a key employee (including any elected officer) of the
Company who is (or in the opinion of the Committee may become) a "covered
employee" for purposes of Section 162(m).

1

--------------------------------------------------------------------------------



        "Participant" means an Executive selected to participate in the Plan by
the Committee for the applicable Plan Year.

        "Performance Target(s)" means the specific objective goal or goals that
are timely set in writing by the Committee pursuant to Section 4.2 for each
Participant for the Plan Year in respect of any one or more of the Business
Criteria.

        "Plan" means The DIRECTV Group, Inc. Executive Officer Cash Bonus Plan,
as amended from time to time.

        "Plan Year" means the calendar year.

        "Section 162(m)" means Section 162(m) of the Code, and the regulations
promulgated thereunder, all as amended from time to time.

        "Subsidiary" means a corporation, partnership, limited liability company
or other entity in which DIRECTV owns, directly or indirectly, capital stock or
other interests having ordinary voting power to elect a majority of the Board of
Directors or other governing body.

        "Target Bonus" means a Bonus, expressed as a percentage of Base Salary,
that will become payable to a Participant if the applicable Performance
Target(s) are met.

        3.    Administration of the Plan.    

        3.1    The Committee.    This Plan shall be administered by the
Committee, which shall consist solely of three or more members of the Board who
are "outside directors" within the meaning of Section 162(m). Action of the
Committee with respect to the administration of this Plan shall be taken
pursuant to a majority vote or by written consent of its members.

        3.2    Powers of the Committee.    Subject to the express provisions of
this Plan, the Committee shall have the sole authority to establish and
administer the Business Criteria and Performance Target(s) and the
responsibility of determining from among the Executives who will participate in
and receive Awards under this Plan and the time or times at which and the form
and manner in which Bonuses will be paid (which may include elective or
mandatory deferral alternatives) and shall otherwise be responsible for the
administration of this Plan in accordance with its terms. The Committee shall
have the authority to construe and interpret this Plan and any agreements or
other document relating to Awards under this Plan, may adopt rules and
regulations relating to the administration of this Plan, and shall exercise all
other duties and powers conferred on it by this Plan.

        3.3    Express Authority (and Limitations on Authority) to Change Terms
and Conditions of Awards; Acceleration or Deferral of Payment.    Without
limiting the Committee's authority under other provisions of this Plan, but
subject to any express limitations of this Plan and compliance with
Section 162(m), the Committee shall have the authority to accelerate payment of
a Bonus (after the attainment of the applicable Performance Target(s)) and to
waive restrictive conditions for a Bonus (including any forfeiture conditions,
but not Performance Target(s)), in such circumstances as the Committee deems
appropriate. In the case of any acceleration of a Bonus after the attainment of
the applicable Performance Target(s), the amount payable shall be discounted to
its present value using an interest rate equal to Moody's Average Corporate Bond
Yield for the month preceding the month in which such acceleration occurs (or
such other rate of interest that is deemed to constitute a "reasonable rate of
interest" for purposes of Section 162(m)). Any deferred payment shall be subject
to Section 4.8. In addition, and notwithstanding anything in this Plan to the
contrary, the Committee shall have the authority to provide under the terms of
an Award that payment or vesting shall be accelerated upon the death or
disability of a Participant, a change in control of the Company, or upon
termination of the Participant's employment without cause or as a constructive
termination, as and in the manner

2

--------------------------------------------------------------------------------






provided by the Committee, subject to such provision not causing the Award to
fail to satisfy the requirements for performance-based compensation under
Section 162(m) generally. The Committee may, in its sole discretion, remove any
and all restrictions on any Award (but not the requirement that performance
targets be achieved) whenever it may determine that, by reason of changes in
applicable law, the rules of any stock exchange on which the Common Stock is
listed or other changes in circumstances arising after the Date of Grant, such
action is appropriate.

        4.    Bonus Provisions.    

        4.1    Provision for Bonus.    Each Participant may receive a Bonus if
and only if the Performance Target(s) established by the Committee for the
Award, relative to the applicable Business Criteria, are attained in the
applicable Plan Year. Notwithstanding the fact that the Performance Target(s)
have been attained, the Committee may, in its sole discretion, decide to pay a
Bonus of less than the amount determined by the formula or standard established
pursuant to Section 4.2 or to pay no Bonus at all.

        4.2    Determination of Performance Target(s).    The specific
Performance Target(s) with respect to an Award must be established by the
Committee while the performance relating to the Performance Target(s) remains
substantially uncertain within the meaning of Section 162(m) and in no event
more than 90 days after the commencement of the applicable Plan Year. At the
time the Performance Target(s) for an Award are selected, the Committee shall
provide, in terms of an objective formula or standard for each Participant, the
maximum amount of Bonus that will be payable to the Participant if the
Performance Target(s) are attained, and the method of computing the specific
amount of the Target Bonus, subject to Sections 4.1, 4.3, 4.6 and 4.7.

The payment of any Award shall depend on the performance of the Company on a
consolidated, Subsidiary, business unit, segment, division, acquired business,
minority investment, partnership or joint venture, region or property basis with
reference to performance goals relative to one or more of the following forms of
business criteria: subscribers, subscriber service and subscriber satisfaction;
employees and employment activities; revenues, expenses and earnings; cash and
cash flow; margins, returns and ratios; stock price and other performance
measures, as listed in Exhibit A. The business criteria, determined on a
quantitative basis, in the Committee's sole discretion, may be:

(a)determined relative to any product or service provided by the Company,

(b)combined in any manner to define other performance-based business criteria,

(c)determined either before or after any capital costs, interest, taxes,
depreciation or amortization,

(d)determined either including or excluding non-cash, extraordinary, special or
non-recurring items,

(e)determined on a per share (basic or diluted), per subscriber or per unit
basis,

(f)determined on an incremental, cumulative or average basis, on an absolute,
percentage or percentage point basis, and/or

(g)determined relative to any internal or external business criteria or relative
to the performance of other companies.

Such determinations in (a) through (g) above shall be made by the Committee at
the time it establishes the business criteria, performance targets and how
performance will be calculated. The business criteria shall be GAAP-based unless
the Committee decides otherwise at that time and shall be set forth in
the Award.

3

--------------------------------------------------------------------------------



The Committee may establish performance cycles that are not based on Plan Years,
but such performance cycles shall not be less than a quarter of a calendar year
and may not exceed five years and shall be set forth in the Award.

        4.3    Maximum Individual Bonus.    Notwithstanding any other provision
hereof, the maximum aggregate Bonus that may be paid pursuant to all Awards
granted in any Plan Year to any one Executive under this Plan shall be the
lesser of (i) $10,000,000 or (ii) five times the Base Salary of such Executive.
The foregoing limit shall be subject to adjustments consistent with Section 3.3.

        4.4    Effective Mid-Year Commencement of Service; Termination of
Employment.    To the extent compatible with Sections 4.2 and 5.10, if an
individual's services as an Executive commence after the Performance Target(s)
are established for a Plan Year, the Committee may establish Performance
Target(s), grant an Award and pay a Bonus to such Executive for a performance
period equal to the period of time from the date such individual is selected to
participate in the Plan to the end of the Plan Year; provided, however, that the
Committee must establish such Performance Target(s) while the performance
relating to such Performance Target(s) remains substantially uncertain within
the meaning of Section 162(m) and in no event after 25% of such performance
period has elapsed. The amount of any Bonus to such Executive shall not exceed
that proportionate amount of the applicable maximum individual bonus under
Section 4.3. In the event of the termination of employment of a Participant
prior to the end of the Plan Year, the Participant shall not be entitled to any
payment in respect of the Bonus, unless otherwise expressly provided by the
terms of the Award Notice or other written contract with the Company.

        4.5    Adjustments.    To preserve the intended incentives and benefits
of an Award, the Committee shall (a) adjust Performance Target(s) or other
features of an Award to reflect any material change in corporate capitalization,
any material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company (or any material portion of the
Company), (b) calculate Performance Target(s) without regard to any change in
accounting policies or practices affecting the Company and/or the Business
Criteria or the Performance Target(s), and (c) adjust Business Criteria and
Performance Target(s) or other features of an Award to reflect the effects of
any special charges to the Company's earnings, in each case only to the extent
consistent with the requirements of Section 162(m) to qualify such Award as
performance-based compensation. By express provision in an Award Notice, the
Committee may (x) provide that one or more of the adjustments in (a), (b) or
(c) above will not be made with respect to the Award, and/or (y) establish such
other events or circumstances, consistent with Section 162(m), with respect to
which the Committee will make appropriate adjustments to the Award.

        4.6    Committee Discretion to Determine Bonuses.    The Committee has
the sole discretion to determine the standard or formula pursuant to which each
Participant's Bonus shall be calculated (in accordance with Sections 4.1 and
4.2) and whether all or any portion of the amount so calculated will be paid,
subject in all cases to the terms, conditions and limits of this Plan and of any
other written commitment authorized by the Committee. To this same extent, the
Committee may at any time establish additional conditions and terms of an Award
or for the payment of Bonuses (including but not limited to the achievement of
other financial, strategic or individual goals, which may be objective or
subjective) as it may deem desirable in carrying out the purposes of this Plan
and may take into account such other factors as it deems appropriate in
administering any aspect of this Plan. The Committee may not, however, increase
the maximum amount permitted to be paid to any individual under Section 4.2 or
4.3 of this Plan or pay a Bonus under this Plan if the applicable Performance
Target(s) have not been satisfied.

        4.7    Committee Certification.    No Participant shall receive any
payment under this Plan unless the Committee has certified, by resolution or
other appropriate action in writing, that the amount

4

--------------------------------------------------------------------------------






thereof has been accurately determined in accordance with the terms, conditions
and limits of this Plan and that the Performance Target(s) and any other
material terms previously established by the Committee or set forth in this Plan
or the applicable Award Notice were in fact satisfied.

        4.8    Time of Payment; Deferred Amounts.    Any Bonuses shall be paid
as soon as practicable following the Committee's determinations under this
Section 4 and the certification of the Committee's findings under Section 4.7.
Payment shall be in cash or cash equivalents, as determined by the Committee at
the time of payment, subject to withholding pursuant to Section 5.11.
Notwithstanding the foregoing but subject to compliance with Code
Section 162(m), Code Section 409A and Section 4.3, the Committee may provide a
Participant the opportunity to elect to defer the payment of any Bonus under a
nonqualified deferred compensation plan maintained by the Company. In the case
of any deferred payment of a Bonus after the attainment of the applicable
Performance Target(s), any amount in excess of the amount otherwise payable
shall be based on either Moody's Average Corporate Bond Yield (or such other
rate of interest that is deemed to constitute a "reasonable rate of interest"
for purposes of Section 162(m)) over the deferral period or the return over the
deferral period of one or more predetermined actual investments such that the
amount payable at the later date will be based upon actual returns, including
any decrease or increase in the value of the investment(s).

        5.    General Provisions.    

        5.1    Rights of Executives, Participants and Beneficiaries.    

(a)No Right to Awards or Continued Employment.    Neither the establishment of
this Plan nor the provision for or payment of any amounts hereunder nor any
action of the Company, the Board or the Committee in respect of this Plan shall
be held or construed to confer upon any person any legal right to receive an
Award or any other benefit under this Plan. Nothing contained in this Plan (or
in any other documents under this Plan or in any Award Notice) shall confer upon
any Executive or Participant any right to continue in the employ of the Company,
constitute any contract or agreement of employment, nor interfere in any way
with the right of the Company to change a person's compensation or other
benefits, or to terminate his or her employment, with or without cause. Nothing
in this Section 5.1(a), however, is intended to adversely affect any express
independent right of such person under a separate employment contract.

(b)Plan Not Funded.    Awards payable under this Plan shall be payable from the
general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such Awards. No Participant,
Beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset of the Company by reason of any Award hereunder.
Neither the provisions of this Plan (nor of any related documents), nor the
creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company and any Participant,
Beneficiary or other person. To the extent that a Participant, Beneficiary or
other person acquires a right to receive payment pursuant to any Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company's creditors or otherwise, to discharge its
obligations under the Plan.

        5.2    Non-Transferability of Benefits and Interests.    Except as
expressly provided by the Committee in accordance with the provisions of
Section 162(m), all Awards are non-transferable, and no benefit payable under
this Plan shall be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge. This Section 5.2 shall
not apply to an assignment of a contingency or payment due (a) after the death
of a Participant to the

5

--------------------------------------------------------------------------------



deceased Participant's legal representative or Beneficiary or (b) after the
disability of a Participant to the disabled Participant's personal
representative.

        5.3    Discretion of Company, Board and Committee.    Any decision made
or action taken by, or inaction of, the Company, the Board or the Committee
arising out of or in connection with the creation, amendment, construction,
administration, interpretation and effect of this Plan that is within its
authority hereunder or applicable law shall be within the absolute discretion of
such entity and shall be conclusive and binding upon all persons.

        5.4    Indemnification.    Neither the Board nor the Committee, any
employee of the Company or any of its Affiliates, nor any person acting at the
direction thereof (each such person an "Affected Person"), shall have any
liability to any person (including without limitation, any Participant), for any
act, omission, interpretation, construction or determination made in good faith
in connection with this Plan (or an Award made under this Plan). Each Affected
Person shall be indemnified and held harmless by DIRECTV against and from any
loss, cost, liability or expense (including attorneys' fees) that may be imposed
upon or incurred by such Affected Person in connection with or resulting from
any action, suit or proceeding to which such Affected Person may be a party or
in which such Affected Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Affected Person, with the Company's approval, in settlement thereof, or
paid by such Affected Person in satisfaction of any judgment in any such action,
suit or proceeding against such Affected Person: provided that, the Company
shall have the right, at it s own expense, to assume and defend any such action,
suit or proceeding and, once the Company gives notice of its intent to assume
the defense, the Company shall have sole control over such defense with counsel
of the Company's choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person's bad faith, fraud or willful wrongful act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the Company's
Certificate of Incorporation or by-laws, as a matter of law, or otherwise, or
any other power that the Company may have to indemnify such person or hold them
harmless.

        5.5    Return of Award.    The Committee may include in any Terms and
Conditions for Awards a provision requiring the Participant to return gains (as
defined by the Committee) realized on Awards made under the Plan in the event
the Committee determines that a material breach of specified obligations under
one or more written agreements between a Participant and the Company has
occurred during the one-year period after termination of the Participant's
employment or service with the Company or an Affiliate.

        5.6    Section 409A of the Code.    To the extent that the Committee
determines that a Participant would be subject to the additional 20% tax imposed
on certain deferred compensation arrangements pursuant to Section 409A of the
Code, as a result of any provision of any Award granted under this Plan, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax. The Committee shall determine the nature of
any such amendment.

        5.7    Right of Offset.    To the extent permitted by law, the Company
shall have the right to offset against its obligation to deliver amounts under
any Award any outstanding amounts of whatever nature that the Participant then
owes to the Company or any of its Affiliates.

        5.8    Non-Uniform Treatment.    The Committee's determinations under
the Plan need not be uniform and may be made by it selectively among persons who
received, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the

6

--------------------------------------------------------------------------------






foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, amendments and adjustments, and to
enter into non-uniform and selective Award Terms and Conditions, as to the
persons who receive Awards under the Plan, and the terms and provisions of
Awards under the Plan.

        5.9    Law to Govern.    All questions pertaining to the construction,
regulation, validity and effect of the provisions of this Plan shall be
determined in accordance with the laws of the State of Delaware.

        5.10    Construction.    It is the intent of the Company that this Plan,
Awards and Bonuses paid hereunder will qualify as performance-based compensation
or will otherwise be exempt from deductibility limitations under Section 162(m).
Any provision, application or interpretation of this Plan inconsistent with this
intent to satisfy the standards in Section 162(m) shall be disregarded.

        5.11    Tax Withholding.    Upon the payment of any Bonus, the Company
shall have the right to deduct the amount of any taxes that DIRECTV or any
Subsidiary may be required to withhold with respect to such cash payment.

        5.12    Amendments, Suspension or Termination of Plan.    The Committee
may, at any time, terminate or, from time to time, amend, modify or suspend this
Plan, in whole or in part. Notwithstanding the foregoing, no amendment may be
effective without Board and/or stockholder approval if such approval is
necessary to comply with the applicable rules of Section 162(m).

        5.13    Effective Date.    This Plan is effective as of June 5, 2007,
the date on which the Plan was approved by the stockholders of DIRECTV (the
"Effective Date"); provided that outstanding Awards issued under this Plan prior
to its amendment and restatement shall remain in effect in accordance with the
terms of such outstanding Awards.

        5.14    Captions.    Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.

        5.15    Non-Exclusivity of Plan.    Subject to compliance with
Section 162(m), nothing in this Plan shall limit or be deemed to limit the
authority of the Board or the Committee to grant awards or authorize any other
compensation under any other plan or authority.

        5.16    Limitation on Actions.    Any and all rights of any employee or
former employee of the Company against the Company arising out of or in
connection with this Plan or any Awards hereunder shall terminate, and any
action against the Company shall be barred, after the expiration of one year
from the date of the act of omission in respect of which such right of action
arose.

        5.17    Successors.    The provisions of this Plan shall inure to the
benefit of and be binding upon the Company, its successors and assigns.

7

--------------------------------------------------------------------------------






EXHIBIT A

PERFORMANCE-BASED BUSINESS CRITERIA


        Subscribers, subscriber service and subscriber satisfaction, including:
customers; subscribers; total subscribers; gross subscriber additions; net
subscriber additions; subscriber quality; churn subscribers; average subscriber
life; ratings; retention; viewership.

        Employees and employment activities, including: attrition; retention;
satisfaction; ethics compliance; management effectiveness; workforce diversity;
individual executive performance.

        Revenues, expenses and earnings including: revenues; sales; net
revenues; operating costs and expenses; overhead costs; costs of revenues; costs
of sales; broadcast programming and other costs; subscriber service expenses;
broadcast operations expense; selling, general and administrative expense;
subscriber acquisition costs; upgrade and retention costs; general and
administrative expenses; depreciation and amortization; operating profit;
operating results; operating income; adjusted operating income; operating
earnings; operating profit before depreciation and amortization; interest
income; interest expense; other income and expense; other, net; income from
continuing operations; earnings from continuing operations; income from
continuing operations before income taxes and minority interests; income tax
expense; minority interests in net earnings of subsidiaries; income from
continuing operations before cumulative effect of accounting changes; income
from discontinued operations; cumulative effect of accounting changes; net
income; adjusted net income; basic or diluted earnings or loss per common share
for income or loss from continuing operations before cumulative effect of
accounting changes, for income or loss from discontinued operations (net of
taxes), for cumulative effect of accounting changes (net of taxes), or for net
income or loss; dividends paid.

        Cash and cash flow, including: cash; cash on hand; cash balance; cash
equivalents; cash and cash equivalents; cash and short term investments;
operating cash flows; adjusted operating cash flows; cash from operations;
investing cash flows; financing cash flows; free cash flow; free cash flow
before net cash paid for interest and taxes; cash flow before or after operating
activities, investing activities, financing activities or discontinued
operations; capital expenditures; cash paid for property, equipment, satellites,
and/or leased set top receivers; proceeds from dispositions of businesses,
assets, or other investments.

        Margins, returns and ratios, including: average revenue per subscriber
(ARPU); subscriber acquisition costs (SAC) per gross subscriber addition;
average cost per subscriber (ACPU); average margin per subscriber (AMPU);
pre-SAC margin; operating profit margin; operating margin; profit margin; net
income margin; bad debt percentage; earnings per share; adjusted earnings per
share; return on assets; adjusted return on assets; return on average assets;
return in excess of cost of capital; return on equity; return on net assets;
return on investment; return on net investment; return on average equity;
adjusted return on equity; cash flow return on investment (discounted or
otherwise); cash flow return on capital; cash flow in excess of cost of capital;
cash flow return on tangible capital; contribution margin; debt to capital
ratio; debt to equity ratio; net present value; internal rate of return; profit
in excess of cost of capital; return on capital; return on net or average
assets, equity or capital; return on shareholders' equity; return on invested
capital; return on investors' capital; return on operating revenue; return on
total capital; risk-adjusted return on capital; total equity ratio; total
shareholder return.

        Other performance measures, including: acquisitions or divestitures of
subsidiaries, affiliates and joint ventures; control of expenses; corporate
values; economic value added (EVA); environment; facilities utilization;
implementation or completion of critical projects; installations; market
expansion; market penetration; market share; number of channels broadcast in
standard and/or high definition on a national and/or local basis; network
upgrades; operating performance; penetration rates; installation and service
work order completion; closed, rescheduled or similar performance or
productivity rates;

8

--------------------------------------------------------------------------------




number of service calls; availability rates; hardware recovery; hardware
refurbishment or redeployment; hardware performance; average subscriber service
phone call times; number of subscriber service phone calls received; service
level; performance relative to budget, forecast or market expectations;
performance standards relevant to our business, product or service; safety;
shareholder value added; strategic business criteria based on meeting specified
product development, strategic partnering, research and development, market
penetration or geographic business expansion goals; value added; website visits;
website advertising.

        Stock price, including: share price; share price growth or appreciation;
share price growth or appreciation in comparison with industry or market
indices; shareholder value; shareholder value growth or appreciation; total
market capitalization; total market capitalization growth or appreciation; total
market value; total market value growth or appreciation.

9

--------------------------------------------------------------------------------





QuickLinks


THE DIRECTV GROUP, INC. AMENDED AND RESTATED EXECUTIVE OFFICER CASH BONUS PLAN
(as amended and restated effective June 5, 2007)
EXHIBIT A PERFORMANCE-BASED BUSINESS CRITERIA
